Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas Whitelaw on September 21, 2021.

The application has been amended as follows: 

In claim 21, line 21, “food” is deleted.
	In claim 23, line 2, after “including” insert --baking soda with --
	In claim 23, line 2-3, “and soda” is deleted.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record is not seen to teach or suggest a method of making a soft shaped semi-rigid tortilla having a pre-formed three-dimensional shape by pressing a leavened raw tortilla dough into a mold that shapes the dough into a cup, bowl, U- or square bottomed-shaped taco shell, boat or canoe, pita, flower, pie, tube, envelop, pod, bun or cone; heating the dough in the mold or heating in the mold then removing from the mold and further cooking, to produce a soft shaped semi-rigid tortilla which is flexible and pliable and which remains flexible and pliable within a hermetically sealed modified atmosphere package while having a shelf life of at least six months.  Skarra ‘932 while teaching a packaged “soft shell” tortilla further teaches on column 8, lines 35-41 that the shell is necessarily a flat shell that is subsequently draped over a former and then baked for achieving a desired degree of crispness.  Therefore, Skarra ‘932’s shell when heated is not seen to be flexible and pliable and have a shape of a cup, bowl, U- or square bottom taco shell, boat or canoe, pita, flower, pie, tube, envelop, pod, bun or cone (where a boat, canoe, pie and pita interpreted as that shown in Applicant’s figures 1, 2 and 4).  Dembecki (US 4313964) and “How to Make Really Good Soft Taco Shells” also do not teach or suggest the above claimed method and three-dimensional shaped tortilla that is flexible and pliable and also do not teach or suggest packaging such a product so that is has a shelf-life of at least six months at room temperature storage within a hermetically sealed modified atmosphere package while remaining flexible and pliable within the hermetically sealed food package.  There is no suggestion in Dembecki that the product . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792